  Case 18-09088         Doc 65     Filed 12/10/18 Entered 12/10/18 09:09:00              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09088
         WAHEED FATIMAAZHAR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09088      Doc 65        Filed 12/10/18 Entered 12/10/18 09:09:00                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $11,988.00
       Less amount refunded to debtor                         $8,082.46

NET RECEIPTS:                                                                                     $3,905.54


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $405.54
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,905.54

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ANTERO CAPITAL LLC              Unsecured            NA         675.28           675.28           0.00       0.00
BARCLAYS BANK DELAWARE          Unsecured         423.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         348.00        348.24           348.24           0.00       0.00
CAPITAL ONE BANK USA            Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE NA                  Unsecured            NA       1,525.84         1,525.84           0.00       0.00
CHASE                           Unsecured         303.00           NA               NA            0.00       0.00
CHASE MANHATTAN MORTGAGE CO     Unsecured     15,551.00            NA               NA            0.00       0.00
CHASE MANHATTAN MORTGAGE CO     Secured       15,551.00            NA               NA            0.00       0.00
COOK LAW MAGISTRATE             Unsecured      3,620.00            NA               NA            0.00       0.00
CREDIT ONE BANK                 Unsecured           0.00           NA               NA            0.00       0.00
GE CAPITAL RETAIL BANK          Unsecured      3,836.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         554.00        464.91           464.91           0.00       0.00
MID AMERICA BANK                Unsecured           0.00           NA               NA            0.00       0.00
MIDLAND FUNDING                 Unsecured            NA       9,952.85         9,952.85           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured           0.00      3,835.50         3,835.50           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      3,621.00       3,620.92         3,620.92           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured           0.00      1,795.49         1,795.49           0.00       0.00
SUNTRUST MORTGAGE               Secured              NA     83,964.32              0.00           0.00       0.00
SUNTRUST MORTGAGE               Secured      153,000.00     91,068.88              0.00           0.00       0.00
Suntrust Mortgage               Unsecured     12,115.00            NA               NA            0.00       0.00
TD BANK USA                     Unsecured           0.00           NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,969.00       1,861.52         1,861.52           0.00       0.00
WAKEFIELD & ASSOCIATES          Unsecured            NA         855.00           855.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09088         Doc 65      Filed 12/10/18 Entered 12/10/18 09:09:00                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,935.55                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,905.54
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $3,905.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
